DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second group of components” of Claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 21 reading “the parameter value” should read --the determined parameter value--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1 and 13 recite the limitation “a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group” in Lines 10-11 of Claim 1 and Lines 8-9 of Claim 13. It is unclear from the specification and drawings what this second group of components is in reference to. Furthermore, Lines 13-15 of Claim 1 recite the limitation “determining prior to assembly a parameter value, the parameter value being in the form of a dimension or identifier, specific to […] the second group of components.” A parameter value cannot be associated with a group of structures that have not been identified in the claims, drawings or specification. Lines 19-22 of Claim 13 recite the limitation “a correction value is stored in the memory, the correction value being based on one or more differences between a determined parameter value specific to at least one of: the first group of components, the second group of components, and the cartridge, the parameter value being in the form of a dimension or identifier.” Again, a parameter value cannot be associated with a group of structures that have not been identified in the claims, drawings or specification. Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. For the purposes of examination, the “second group of components” is taken to mean any part of the drug assembly that is stationary and attached to the piston or piston drive member. Appropriate correction and/or clarification is required.

Claims 1-2, 4-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent Claims 1 recites the limitation “the determined parameter value” in Line 18, independent Claim 4 recites the limitation “the determined parameter value” in Lines 6-7. Independent Claim 6 recites the limitation “a determined parameter value” in Lines 8-9. Independent Claim 8 recites the limitation “a determined parameter value” in Line 18. Independent Claim 12 recites the limitation “the determined parameter value” in Line 3. Independent Claim 13 recites the limitation “a determined parameter value” in Line 20. It is unclear from the claims and specification as to what “a determined parameter value” is in reference to. Applicant’s PGPub paragraph 0031 gives a definition to the term “parameter value” but is silent as to “a determined parameter value” and a difference between the two terms. For purposes of examination, “a determined parameter value” is being interpreted as “the parameter value.” Appropriate correction and/or clarification is required.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “wherein at least a second parameter value, the second parameter value being in the form of a dimension or identifier, is determined, the correction data comprising a number of correction values.” It is unclear from the claim what the relationship the second parameter value has to the method of Claim 1 and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munk (USPN 7,500,959).

Re Claim 1, Munk discloses a method of assembling a drug delivery device comprising the steps of: providing a plurality of components which in an assembled state form a processor-controlled drug delivery device (Munk Fig. 1a), the drug delivery device comprising a drug filled cartridge (11), the cartridge comprising an outlet (111) and an axially displaceable piston (112), the plurality of components comprising: a first group of components adapted to move during drug expelling, the first group of components comprising an axially displaceable piston drive member (13) adapted to engage the piston of a cartridge, and a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group 

13.    Re Claim 2, Munk further discloses wherein at least a second parameter value, the second parameter value being given in the form of a dimension or identifier, is determined, the correction data comprising a number of correction values (Munk Col. 5 Line 1 to Col. 6 Line 58).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilersen (USPN 7,922,096).

Re Claim 6, Eilersen discloses a method of manufacturing a drug cartridge comprising the steps of: providing a drug-filled cartridge (10) (Eilersen Fig. 1) the drug-filled cartridge (10) comprising an outlet and an axially displaceable piston (Eilersen Col. 7 Lines 39-44), determining .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Munk (USPN 7,500,959) in view of Eilersen (USPN 7,922,096).

Re Claim 4, Munk discloses a method of providing a drug delivery assembly comprising the steps of: providing a drug-filled cartridge (11) (Munk Fig. 1a), the drug-filled cartridge (11) comprising an outlet (111) and an axially displaceable piston (112), providing a processor-controlled drug delivery device (as seen in Munk Fig. 1a) comprising: a cartridge holder (12) adapted to receive the drug-filled cartridge (12) (Munk Abstract; Col. 5 Lines 7-12), an expelling assembly (13), and a processor (18) with a memory (17). Munk fails to disclose determining at 
	Eilersen discloses a cartridge (10) with electronically readable information (121-127) (Eilersen Abstract) wherein a determination of at least one parameter value is made for the cartridge (10), the parameter value being in the form of a dimension or identifier specific to the cartridge and structure for reading the readable information of the drug-filled cartridge, the readable information provided on the cartridge in the form of at least one determined parameter value for the cartridge, a processor with a memory having stored corresponding nominal value data; the cartridge with readable information for ensuring safe and convenient use of the medication in connection with a patient (Eilersen Col. 1 Lines 43-53, Col. 5 Lines 51-55, Col. 6 Lines 36-42).
	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of the present application to have configured the drug-filled cartridge of Munk to comprise at least one parameter value, the parameter value being in the form of a dimension or identifier specific to the drug-filled cartridge, the drug-filled cartridge with readable information in respect of the determined parameter values, and structure for reading the readable information of the drug-filled cartridge, the readable information provided on the cartridge in the form of at least one determined parameter value for the cartridge, a processor 

Re Claim 5, Munk discloses the steps of inserting the drug-filled cartridge (11) in the cartridge holder (12) (Munk Col. 5 Lines 7-12), storing in the memory (17) of the processor (18) correction data (Munk Col. 5 Line 1 to Col. 6 Line 58). However, Munk does not disclose reading the cartridge readable information, and the correction data stored in the memory being based on differences between at least one determined parameter value, and the stored corresponding nominal value data. Eilersen discloses reading the cartridge readable information, and the correction data stored in the memory being based on differences between the determined parameter value, and a corresponding nominal value for ensuring safe and convenient use of the medication in connection with a patient (Eilersen Col. 1 Lines 43-53, Col. 5 Lines 51-55, Col. 6 Lines 36-42). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method of Munk to comprise reading the cartridge readable information, and the correction data stored in the memory being based on differences between the determined parameter value, and a corresponding nominal value, the configuration as disclosed by Eilersen for ensuring safe and convenient use of the medication in connection with a patient.

Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Munk (USPN 7,500,959) in view of Castellano et al. (USPN 5,536,249).

Re Claim 8, Munk discloses a drug delivery device (Munk Fig. 1a) comprising: a drug-filled cartridge (11), or structure (12) for receiving the drug-filled cartridge (11), the drug-filled cartridge comprising an outlet (111) and an axially displaceable piston (112), an expelling assembly comprising: a first group of components adapted to move during drug expelling, the first group of components comprising an axially displaceable piston drive member (13) adapted to engage the piston (112) of the drug-filled cartridge (11) (Munk elements 161 and 162; Col. 5 Lines 20-25), and a second group of components adapted to be stationary during drug expelling and interfacing with a member of the first group (wherein cartridge 11 is stationary - Munk Fig. la; Col. 5 Lines 7-11), a drive structure (15,161, 162) for moving the axially displaceable piston drive member (13) (Munk Fig. 1a; Abstract).
	Munk further discloses a processor (18) comprising a memory (17), wherein: a correction value is stored in the memory (17), the correction value being based on one or more differences between a determined parameter value, the parameter value being in the form of a dimension or identifier (Munk Col. 5 Lines 45 to Col. 6 Line 58), and a corresponding nominal value specific to at least one of the first group of components, and the processor (18) adapted to, based on the correction value and a nominally set dose amount, calculate the corrected dose amount (Munk Col. 5 Line 1 to Col. 6 Line 58). However, Munk does not disclose a dose setting structure allowing a user to set a nominal dose amount of drug to be expelled, a display adapted to display a dose amount, and the processor being adapted to control the display to display a dose amount, thereby providing a virtual calibration in which compensation is based on values determined prior to the individual components being assembled to form a final working unit (Munk Col. 3 Lines 1-31 and 59-64; Col. 7 Lines 26-40).


Re Claim 9, Munk in view of Castellano disclose all of the limitations of Claim 8. Munk further discloses wherein at least two correction values are stored in the memory, the correction values being correlated to the position of the piston rod, and the processor is adapted to, based on the correction value for the current position of the piston rod and a nominally set dose amount, calculate a corrected dose amount and control the display to display the corrected dose amount (Munk Col. 5 Line 1 to Col. 6 Line 58).

Re Claim 10 and 11, Munk in view of Castellano disclose all of the limitations of Claim 9. Munk fails to disclose wherein the display is adapted to display dose amounts in increments of a given unit; and wherein the dose setting structure is adapted to set a nominal dose amount of drug to be expelled in increments which are a fraction of the display increment. Castellano 
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to have modified the display and dose setting structure of Munk in view of Castellano to be configured where the display is adapted to display dose amounts in increments of a given unit; and wherein the dose setting structure is adapted to set a nominal dose amount of drug to be expelled in increments which are a fraction of the display increment, the aforementioned embodiments as disclosed by Castellano for easy and real-time review by a doctor.

Re Claim 13, Munk discloses a drug delivery device (Munk Fig. 1a) comprising: a drug filled cartridge (11), or structure (12) for receiving the drug-filled cartridge (11), the drug-filled cartridge (11) comprising an outlet (111) and an axially displaceable piston (112), an expelling assembly (161, 162) comprising: a first group of components adapted to move during drug expelling, the first group of components comprising an axially displaceable piston drive member (13) adapted to engage the piston (112) of the drug-filled cartridge (11) (Munk Col. 5 Lines 20-25), and a second group of components adapted to be stationary during drug expelling and 
	Munk further discloses wherein: a correction value is stored in the memory, the correction value being based on one or more differences between a determined parameter value specific to at least one of the first group of components, the parameter value being in the form of a dimension or an identifier, and a corresponding nominal value (Munk Col. 5 Lines 45 to Col. 6 Line 58); and the processor adapted to, based on the correction value and a nominally set dose amount, calculate the corrected dose amount and control the motor to drive the member corresponding to the corrected axial displacement (Munk Col. 5 Line 1 to Col. 6 Line 58), thereby providing a virtual calibration in which compensation is based on values determined prior to the individual components being assembled to form a final working unit (Munk Col. 3 Lines 1-31 and 59-64; Col. 7 Lines 26-40).
	However, Munk does not disclose a dose setting structure allowing a user to set a nominal dose amount of drug to be expelled and a display adapted to display a dose amount. Castellano discloses a drug injection device comprising a dose setting structure (12) allowing a user to set a nominal dose amount of drug to be expelled and a display (34) adapted to display a dose amount, all features of which allow ease of use (Castellano Col. 2 Lines 43-48, Col. 5 Lines 39-53, Col. 7 Lines 14-29; Claim 1). Therefore, it would have been obvious to one or 

Re Claim 14, Munk in view of Castellano disclose all of the limitations of Claim 13. Munk further discloses wherein at least two correction values are stored in the memory (17), the correction values being correlated to the position of the piston rod (13), and the processor (18) is adapted to, based on the correction value for the current position of the piston rod (13) and a nominally set dose amount, calculate a corrected axial displacement for the piston drive member (13) and control the motor (15) to move the piston drive member (13) corresponding to the corrected axial displacement (Col. 5 Line 1 to Col. 6 Line 58).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Munk (USPN 7,500,959) in view of Castellano et al. (USPN 5,536,249) as applied to Claim 9 above, and further in view of Eilersen (USPN 7,922,096).

Re Claim 12, Munk in view of Castellano disclose all of the limitations of Claim 9. Munk further discloses a cartridge holder (12) adapted to receive the drug-filled cartridge (11) (Munk Fig. 1a). However, Munk in view of Castellano fail to disclose the drug-filled cartridge being provided with readable information in respect of the determined parameter value specific to the drug-filled cartridge, and structure for reading the cartridge readable information, wherein 
	Eilersen discloses a cartridge (10) with electronically readable information (121-127) (Eilersen Abstract) wherein a determination of at least one parameter value is made for the cartridge (10), and structure for reading the readable information of the drug-filled cartridge, the cartridge with structure for reading the cartridge readable information, wherein the processor is adapted to calculate a correction value based at least in part on the difference between the cartridge parameter value information, and a corresponding stored nominal value for ensuring safe and convenient use of the medication in connection with a patient (Eilersen Col. 1 Lines 43-53, Col. 5 Lines 51-55, Col. 6 Lines 36-42).
	Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of the present application to have configured the drug-filled cartridge of Munk in view of Castellano to be provided with readable information in respect of a determined parameter value for the drug-filled cartridge, and structure for reading the cartridge readable information, wherein the processor is adapted to calculate a correction value based at least in part on the difference between the cartridge parameter value information, and a corresponding stored nominal value, the configuration as disclosed by Eilersen for ensuring safe and convenient use of the medication in connection with a patient.

Response to Arguments
Applicant’s arguments filed 02/03/2021 with respect to claim objections and 112 indefinite rejections have been fully considered and are persuasive.  The claim objections and 112 indefinite rejections have been withdrawn due to claim amendments of Claims 1-3, 8 and 13.

Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. In the middle of Page 10, applicant addresses drawing objections in the present case directed to the second group of components. Applicant argues that drawings are only required where necessary for an understanding of the subject matter sought to be patented. On this basis, applicant argues that drawings are therefore unnecessary. Examiner disagrees where independent Claims 1 and 13 are wholly dependent on what the second group of components are. Not only do the second group of components interact directly with the first group of components, but the parameter value in the form of a dimension or identifier is directed to the second group of components. One of ordinary skill in the art could not possibly understand what a dimension or parameter of a structure is without first knowing what the structure itself is. Therefore, examiner is requiring applicant to disclose within the figures what the second group of components are. 
	Beginning in the middle of Page 11, applicant discusses 102 anticipation rejections. Specifically, applicant argues “the present invention uses component based correction values (along with stored nominal values) to produce component based correction data.” However, it is noted that “component based correction data” is not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As to applicant’s argument at the bottom of Page 11 of the response in which the present case is “based on values determined prior to the individual components being assembled to form the final working unit, is not taught or suggested by the prior art.” However, it is unclear why Munk’s device values cannot be determined prior to components being assembled. Furthermore, it is unclear how applicant is determining a parameter of the second group of components where the specification and drawings are silent as to what these components are. 
	Applicant’s arguments directed to Claim 6 begin in the middle of Page 6. Applicant finds it curious that the rejections in the final action change from that of the previous non-final action. This should not be surprising where the examiner of the original non-final action was no longer a party to the present case. In addition, it is unclear why Eilersen’s device values cannot be determined prior to components being assembled. Applicant has not provided any compelling evidence from the prior art that prior art Eilersen cannot perform the method of the present case, particularly where the prior art relies upon a processor to store component data. 
	Arguments directed to 103 obviousness rejections begin at the top of Page 13. With regard to Claims 8 and 13, applicant argues that neither prior art Munk nor Eilersen disclose “the correction value […] is stored in memory.” However, prior art Eilersen discloses a processor with a memory for storing data with regard to parameter values with support at Col. 1 Lines 43-53, Col. 5 Lines 51-55, and Col. 6 Lines 36-42. Munk discloses correction values related to the first group of components, i.e., a piston, wherein calibration data is being used to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/24/2021